Case 2:19-cv-13290-TGB-DRG ECF No. 31, PageID.783 Filed 08/31/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
NAJAH HARKOUS,
                  Plaintiff,                 2:19-CV-13290-TGB-DRG
      vs.
KILOLO KIJAKAZI, ACTING
                                                   JUDGMENT
COMMISSIONER OF SOCIAL
SECURITY,
                  Defendant.

  In accordance with the Opinion and Order issued on this date,
ACCEPTING AND ADOPTING Magistrate Judge Anthony P. Grand’s

Report and Recommendation (ECF No. 29), it is ORDERED AND
ADJUDGED that Plaintiff’s Motion for Summary Judgment (ECF No.
25) is DENIED, that Defendant’s Motion for Summary Judgment (ECF

No. 28) is GRANTED, and that the case is DISMISSED WITH
PREJUDICE.
     Dated at Detroit, Michigan: August 31, 2021

                                         KINIKIA ESSIX
                                         CLERK OF THE COURT

                                         s/A. Chubb
                                         Case Manager and Deputy Clerk
APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE



                                     1
